Title: Jonathan Williams, Jr., to the American Commissioners, 12 April 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes April 12 1777.
When I wrote last the Cutter was arrived tho’ I did not know it. As soon as I received your orders I lodged the necessary ones at painbeuf for the Capt. when he should arrive. He had then come up to town and of course did not receive these orders ’till he returned to his Vessell. This little accident has been attended with no other disadvantage than the loss of 2 or 3 days time.
I have got her in an unfrequented part of the River, where the necessary alterations to receive 8 3-pounders 4 2-pounders for bow and stern Chases and 10 Swivels will be made as soon as possible, in the mean time the most cautious steps are taking to secure the Crew. When this Vessell is ready for the Sea, she will still be French property and apparently bound to Gorée, when american Colours are hoisted the real design can be no longer conceal’d; for fear of difficulty with the Commissaires in altering the property again, it may be necessary to have a hint from Authority that the officer may venture to shut his Eyes: of this you are the best Judges. Capt. Nicholson desires me to ask for a Commission for a Lieut. There are on board the Cutter two young Fellows named Fay and Antoine Rozet, who were given to understand by Mr. Ariez at Havre that they were to pass to america in this Vessell passage free. They call themselves officers, and say they have received 50 Crowns (petits ecus) advance. I know nothing more of them, but least they should injure us by chattering I told them that I would write to you and act as you may order with regard to their passages in some other Vessell, telling them that this must depend on their discretion. I hope this will keep them quiet for 8 days at least, but I have promised nothing. If you know anything of them and think them worth the expence, I dare say they would be glad of a steerage passage in some american Vessell, in the mean time I will try to persuade some Captain to take them for the Service they will be able to do on board. Mr. Hood has applied to me for money. I told him that I apprehended your orders for advances had reference only to his passage, and the necessary expences, that as soon as I could obtain a passage for him upon an estimate of this I should pay them and take his note as you order, but that I should not think myself justify’d in advancing any indefinite Sum. I received Mr. Deans favour by Monsr. Olsenne and shall give him all the information relative to american Commerce that I can. I have the honour to be with great Respect Gentlemen Your most obedient and most humble Servant
J Williams
The Honorable The Deputies of the United States
 
Notation: Mr. Williams to Hon: Deputies U.S (12 April 1777.)
